Citation Nr: 0008138	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-10 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for fibromyalgia as 
secondary to a service-connected left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A February 1997 statement from the veteran reflects that he 
requested service connection for fibromyalgia and an 
increased evaluation of his service-connected left knee.  
Thereafter, the RO denied service connection for 
fibromyalgia, the subject of the present appeal, but did not 
adjudicate the issue of entitlement to an evaluation in 
excess of 20 percent for chondromalacia of the patella with 
retropatellar pain syndrome, left knee.  Accordingly, 
inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA outpatient treatment records show that the veteran was 
diagnosed with fibromyalgia in August 1996.

2.  Service connection has been established for the veteran's 
chondromalacia of the patella with retropatellar pain 
syndrome, left knee.

3.  A June 1997 report of neurology examination includes the 
examiner's opinion that the veteran's fibromyalgia symptoms 
are related to his orthopedic problems.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
fibromyalgia as secondary to a service-connected left knee 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Additionally, service connection may be established 
on a secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. 3.310(a) (1999).

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded; that is, that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  To 
establish a well grounded claim for service connection for a 
disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

For the limited purpose of determining whether a claim is 
well grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

In the present case, VA outpatient treatment records provide 
competent evidence of a current diagnosis of fibromyalgia and 
the June 1997 report of VA neurology examination provides an 
opinion that the veteran's fibromyalgia symptoms are related 
to his orthopedic problems (including the service-connected 
left knee disorder).

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for fibromyalgia as 
secondary to a service-connected left knee disability is well 
grounded.  The Board also finds that additional development 
is necessary in order to afford the veteran due process and 
comply with the duty to assist.  This development is 
addressed in the remand portion of the decision.


ORDER

The claim of entitlement to service connection for 
fibromyalgia as secondary to a service-connected left knee 
disability is well grounded.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
fibromyalgia as secondary to a service-connected left knee 
disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran claims that service connection for fibromyalgia 
should be established because it is attributable to his 
service-connected left knee disorder.  As noted above, the 
evidence in support of this claim consists of a June 1997 
opinion of a VA neurologist who stated that the veteran's 
fibromyalgia symptoms were related to his orthopedic 
problems.  However, a June 1997 report of VA orthopedic 
examination notes that the veteran was in receipt of 
treatment for chronic pain syndrome and fibromyalgia and 
includes the examiner's opinion that "[t]hese are bogus 
diagnoses and in no way have anything to do with this 
veteran's problems associated with the left knee."  
Accordingly, the Board concludes that another VA examination 
must be scheduled in order to reconcile any conflict between 
the opinions contained in the June 1997 VA neurologic and 
orthopedic examination reports.  

Additionally, the Board notes that a June 1997 consultation 
sheet reflects that a VA physician requested rheumatology 
evaluation for an opinion as to whether the etiology of the 
fibromyalgia was secondary to chondromalacia patella or 
lymphocytic meningitis.  However, a report of rheumatology 
evaluation in connection with this examination is not 
available for review. 

In view of the above, this case is REMANDED to the RO for the 
following:

1. After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-service 
treatment not previously of record, VA 
or private, inpatient or outpatient, 
associated with the veteran's claim of 
entitlement to service connection for 
fibromyalgia should be obtained by the 
RO and incorporated into the claims 
folder.

2. The RO should schedule the veteran for 
examination(s) by a appropriate 
specialist(s), including a 
rheumatologist as requested by a VA 
physician in June 1997, to evaluate 
the veteran's complaints of 
generalized pain.  The claims folder 
should be made available to the 
examiner(s), the receipt of which 
should be acknowledged in the 
examination report(s).  In particular, 
the examiner(s) should review the VA 
outpatient treatment records as well 
as the June 1997 VA examination 
reports containing the opinions of the 
VA neurologist and orthopedist.  Based 
on this review and the clinical 
findings of the VA examination, the 
examiner(s) is/are requested to offer 
an opinion as to whether it is at 
least as likely as not that the 
veteran's fibromyalgia is 
etiologically related to his period of 
active duty or to his service-
connected chondromalacia of the 
patella with retropatellar pain 
syndrome, left knee.  All findings 
should be reported in detail, a 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the requested 
examination report and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to service connection for 
fibromyalgia, to include as secondary 
to service-connected chondromalacia of 
the patella with retropatellar pain 
syndrome, left knee, with 
consideration of all applicable laws 
and regulations.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


